EXAMINER’S AMENDMENT
This Office Action is in response to After Final Amendment filed April 27, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable device.  Claims 7-9 and 17 directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 7-9 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claim 1 is directed to an allowable device.  Claims 10 and 12-14 directed to a non-elected invention previously withdrawn from consideration as a result of an election of invention requirement, have been rejoined, because claim 10 has a scope similar to claim 1.  Claims 10 and 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 6 and 15 are cancelled, because the cap layer recited in claims 6 and 15 would prevent contact between the first gate dielectric layer and the third fin required as recited on lines 19-20 of claim 1 and on lines 23-24 of claim 10.  In addition, the attorney Kyu Min (Reg. No. 67,249) approved the cancellation of claims 6 and 15 during the phone interview held on April 30, 2021.


Claim 15. (Cancelled)

Allowable Subject Matter
Claims 1, 4, 5, 7-10, 12-14 and 16-22 are allowed.
Claims 1, 10 and 19 are allowed, because (a) Basker et al. do not disclose the limitation “the first gate dielectric overlaps and contacts a topmost portion of the third fin in the non-protruding region and immediately adjacent ones of the shallow trench isolation structures with respect to the third fin, and wherein the first gate dielectric contacting sidewalls of the first fin and sidewalls of the second fin has a thickness measured in the second direction that is at least half of the first fin spacing” recited on lines 21-25 of claim 1 and on lines 25-29 of claim 10, and (b) Basker et al. do not disclose the limitation “the first gate dielectric has the same composition at portions contacting each of the first, second and third fins, and wherein the at least three fins comprise a plurality of third fins including the third fin, wherein each of the third fins is formed laterally between the first fin and the second fin in the second direction, and wherein each of the third fins has a respective non-protruding region which extends vertically to a level below or equal to upper surfaces of the shallow trench isolation structures immediately adjacent to a respective one of the third fins” recited on lines 19-26 of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

April 30, 2021